Jackson, Chief Justice.
1. The motion for a new trial should have been dismissed. The parties were allowed until the 3d Monday in October, 1882, to perfect the motion by making out and filing a brief of the testimony. The 3d Monday in October was the 16th of that month. Nothing was done until the 20th of the month. It was too late to perfebt the motion. 5 Ga., 333; 59 Ga., 626; Usry vs. Phillips, 68 Ga., 815; McGord vs. Harden, ex'r, 69 Ga., 747; 65 Ga., 20.
*4472. No consent of counsel will- be enforced unless in writing. The consent was in parol and disputed. The court could not enforce it legally, but was bound by the rule. 20 Rule Superior Court; Code, §204.
Judgment reversed.